1 Reported in 203 N.W. 229.
Appeal from an order denying an application for the appointment of a receiver pendente lite. On June 21, 1924, and for a score of years prior thereto, Charles H. Dart and Andrew Helgeson were partners, engaged in soliciting and writing fire insurance as agents for various fire insurance companies, and in collecting and remitting the premiums therefor. On the date mentioned, Helgeson died intestate. At that time the partnership owned an undivided one-half interest in the premises where it transacted its business, also an incomplete set of abstract books of Meeker county and some book accounts acquired during the partnership. There was indebtedness approximating $5,000. The surviving partner continued to look after the partnership affairs, collected accounts and applied the same on the firm's indebtedness so that the same was reduced about one-half at the time of the commencement of this action in December, 1924.
The matter of the appointment of a receiver was submitted to the court below upon the pleading and certain affidavits filed by the litigants. On February 6, 1925, the court filed an order denying the application for the appointment of a receiver, and we think justly so.
Affirmed. *Page 522